Citation Nr: 9901748	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans right knee disability is manifested by full 
range of motion without swelling, subluxation, or lateral 
instability.


CONCLUSION OF LAW

The criteria for a compensable rating for chondromalacia of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


Factual Background

In a March 1988 rating decision, the RO granted service 
connection for chondromalacia of the right knee, evaluated as 
noncompensably disabling.  

On VA examination in December 1993, the veteran stated that 
the knee ached constantly and that it filled up with fluid 
especially when he was doing a lot of walking.  He denied any 
locking or giving out in the knee.  Physical examination of 
the right knee showed that there was crepitus with motion.  
He had no cartilage symptoms at that time.  There was no 
ligamentous instability and no Lachmans.  His leg and calf 
sizes were equal bilaterally.  There was no evidence of 
swelling or deformity.  X-rays of the right knee were normal.  
The examiner noted that there were no abnormalities noted on 
examination.  

VA outpatient treatment records dated from December 1993 to 
July 1997 note a complaint of right knee pain in February 
1994.  Physical examination of the knee in March 1994 
revealed no effusion.  X-rays of the knee were normal.  In 
July 1995, the veteran complained of right knee pain with 
swelling.  Physical examination revealed no swelling and full 
range of motion.  The assessment was arthritis of the right 
knee.  Physical examination of the knee in September 1995 
showed normal range of motion with no medial-lateral 
instability.  Anterior drawer signs were negative.  The 
assessment was right femoral patellar pain syndrome.  In 
October 1996, the veteran complained of constant pain on the 
medical aspect of the right knee which he stated was 5 on a 
scale of 0-10, 10 being the worst.  He stated that he knee 
hurt after walking approximately 200 feet and when he lifted 
weights.  Physical examination revealed tenderness on the 
medial aspect of the right knee to palpation.  Range of 
motion was within normal limits.  Muscle strength was 4-/5.  
The veteran experienced minimal pain during resistance on 
right knee extension.  The diagnosis was right femoral 
patella pain syndrome.  The veteran was started on a course 
of physical therapy.  On clinical evaluation later that 
month, the right knee showed no swelling and full range of 
motion.  Collateral ligaments were intact.  Lachmans, 
McMurray, and drawer tests were all normal.  The diagnosis 
was patella femoral disease.  A clinical note dated two days 
later indicated that the veteran reported a 50 percent 
reduction in his right knee pain.  

Received in March 1997 was a surgical report showing that in 
April 1987 the veteran underwent arthroscopic surgery for a 
flap tear of the anterior horn, right medial meniscus, fat 
pad impingement syndrome and mild synovitis.

On VA orthopedic examination in September 1997, the veteran 
complained of right knee pain and stiffness with popping and 
crackling.  He indicated that any type of extended standing, 
walking or any stairs made his knee pain worse.  He stated 
that he took 800 mg of Motrin four times a day.  On physical 
examination, it was noted that the veteran did not appear to 
be in acute distress.  He demonstrated a normal gait and did 
not require ambulatory aids.  Range of motion of the right 
knee was extension to 0 degrees and flexion to 150 degrees.  
There was no effusion.  The ligaments were normal, and there 
was no pain to patellar pressure.  X-rays of the right knee 
were normal; however, there was a 4 mm bone density in the 
anterior joint space.  The diagnosis was chronic right knee 
sprain with small bone fragment apparent on X-ray in the 
joint.  The examiner commented that the physical examination 
did not confirm chondromalacia.  He further stated that 
clinically, the veterans signs and symptoms with respect to 
his chronic right knee pain problem would be considered of 
mild severity on an objective basis.  The examiner noted that 
the veteran had a reasonably good range of right knee motion 
and examination and X-rays of the knee were reasonably 
normal.  

X-rays of the right knee taken the following day revealed no 
abnormalities except for slight thinning of the cartilage 
over the medial femoral condyle.  There was also a small 
amount of joint fusion present.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veterans right knee disability is currently rated as 
noncompensably disabling under Diagnostic Code 5257.  Under 
this code, a 10 percent rating requires slight impairment of 
the knee based on subluxation and lateral instability; a 20 
percent rating requires moderate impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Upon review of the claims folder, the Board concludes that 
the medical evidence of record does not support the veterans 
position that he is entitled to a compensable rating for his 
right knee disability.  Specifically, the Board points to the 
negative findings regarding the right knee on the most recent 
VA examination.  At that time, the veteran had a full range 
of motion in the right knee with no report of pain on 
movement.  There was also no swelling.  The ligaments were 
intact and there were no findings indicating any instability.  
Accordingly, based on the aforementioned evidence, the 
veterans right knee disability picture does not more nearly 
approximate the criteria necessary for a 10 percent rating 
under Diagnostic Code 5257, 5260, or 5261.  As such, the 
Board finds that the current noncompensable rating for the 
right knee disability is appropriate.  38 C.F.R. §§ 4.7, 
4.31, 4.71a, Diagnostic Codes 5257, 5260, 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veterans joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, the September 1997 VA examination found no evidence 
of weakened movement, excess fatigability, or incoordination 
of the knee.  Although the veteran complained of pain and 
stiffness in the right knee, physical examination showed that 
he had full range of motion of the knee without pain.  Thus, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a compensable rating.  

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
